Case: 21-20455     Document: 00516223199         Page: 1     Date Filed: 03/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 3, 2022
                                  No. 21-20455                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Elwyn Shaw; Vera Zyga Shaw,

                                                           Plaintiffs—Appellants,

                                       versus

   American Bankers Insurance Company of Florida,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-3458


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          After allegedly sustaining flood damage to their home from Hurricane
   Harvey, Vera and Elwyn Shaw filed a claim with their insurer, American
   Bankers Insurance Company of Florida (American Bankers). A claims
   adjuster inspected the Shaws’ home and reported to American Bankers that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20455     Document: 00516223199            Page: 2   Date Filed: 03/03/2022




                                     No. 21-20455


   there were no visible signs of covered flood damage, so American Bankers
   denied the Shaws’ claim. The Shaws then sued American Bankers for breach
   of contract.
          American Bankers filed a motion for summary judgment, arguing that
   the Shaws failed to produce any evidence of a “flood,” as defined by their
   flood insurance policy, or that the damage to their property resulted from a
   “flood” rather than from some other event not covered by their policy. The
   Shaws did not respond. The district court granted summary judgment in
   favor of American Bankers. The Shaws then moved for relief under Federal
   Rules of Civil Procedure 59(e) and 60(b), attaching new record evidence that
   they argued supported denial of American Bankers’ summary judgment
   motion. The district court denied the Shaws’ motion after exercising its
   discretion to consider the newly presented evidence, and the Shaws timely
   appealed. We AFFIRM.
          In support of their motion for relief from the district court’s summary
   judgment order, the Shaws submitted several new pieces of record evidence:
   (1) their responses to American Bankers’ first set of interrogatories; (2)
   Elwyn Shaw’s deposition notice; (3) an affidavit of Todd C. Collins, the
   Shaws’ legal counsel; (4) an affidavit of Lesley Sanders, Todd Collins’s legal
   assistant; and (5) a “Water Damage Assessment Report” prepared by
   Montgomery Roth Architecture & Interior Design, LLC.
          After a close review of the above exhibits, we are persuaded that the
   district court properly denied the Shaws’ motion for relief from the
   judgment. The flood insurance policy at issue obligates American Bankers to
   cover only direct physical losses by or from a “flood.” The policy defines
   “flood” in a very specific way:




                                          2
Case: 21-20455        Document: 00516223199        Page: 3     Date Filed: 03/03/2022




                                    No. 21-20455


          1. A general and temporary condition of partial or complete
          inundation of two or more acres of normally dry land area or of two or
          more properties (one of which is your property) from:
              a. Overflow of inland or tidal waters.
              b. Unusual and rapid accumulation or runoff of surface waters
              from any source,
             c. Mudflow.
          2. Collapse or subsidence of land along the shore of a lake or similar
          body of water as a result of erosion or undermining caused by waves
          or currents of water exceeding anticipated cyclical levels that result in
          a flood . . . .
   44 C.F.R. § Pt. 61, App. A(1).
          The Shaws’ evidence fails to create a genuine fact issue about whether
   there was a “flood,” as defined by the policy.            Moreover, and more
   importantly, it fails to create a genuine fact issue as to whether a “flood,” as
   defined by the policy, caused the damage to the Shaws’ home rather than a
   different event not covered by the policy. The Shaws have now had two
   opportunities to present sufficient evidence to carry their summary judgment
   burden, but they have failed to do so.
          Accordingly, the judgment is AFFIRMED.




                                            3